Exhibit 10.4

RETENTION AND SEVERANCE AGREEMENT

AGREEMENT entered into as of this 3rd day of May, 2006 (the “Effective Date”) by
and between Hologic, Inc., a Delaware corporation with its principal place of
business at 35 Crosby Drive, Bedford, Massachusetts 01730 (the “Company”) and
John W. Cumming, an individual having his principal residence in Sudbury,
Massachusetts (the “Executive”).

WHEREAS, the Executive serves as the Chairman and Chief Executive Officer of the
Company;

WHEREAS, in order to provide additional incentives to the Executive to ensure
his continued employment as the Chief Executive Officer of the Company until
December 31, 2008 (the “Retention Date”) the Company is prepared to pay the
Executive a Retention Bonus (as defined below) and issue Restricted Stock Units
on the terms and subject to the conditions hereinafter set forth; and

WHEREAS, the Executive is prepared to continue his employment by the Company as
its Chief Executive Officer from the Effective Date to the Retention Date in
reliance upon the Company’s undertaking and agreement to pay such Retention
Bonus and issue Restricted Stock Units on the terms and subject to the
conditions hereinafter set forth; and

WHEREAS, the Company also desires to enter into this Agreement to provide the
Executive with severance benefits in the event his employment is terminated in
certain circumstances in accordance with the terms and conditions set forth
herein; and

WHEREAS, the Executive may have previously been entitled to a separation
agreement, in which case that agreement shall be superseded and replaced by this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto, each intending to be legally bound,
do hereby agree as follows:

1. Definitions.

1.1 Accrued Compensation. For purposes of this Agreement, “Accrued Compensation”
shall mean an amount which shall include all amounts earned or accrued through
the “Termination Date” (as hereinafter defined) but not paid as of the
Termination Date, including (i) base salary, (ii) reimbursement for reasonable
and necessary business expenses incurred by the Executive on behalf of the
Company, pursuant to the Company’s expense reimbursement policy in effect at
such time, during the period ending on the Termination Date, and (iii) vacation
pay (other than the “Pro Rata Bonus” (as hereinafter defined)).

1.2 Base Salary. For purposes of this Agreement, “Base Salary” shall mean the
greater of the Executive’s annual base salary (a) at the rate in effect on the
Termination Date or (b) at the highest rate in effect at any time during the
ninety (90) day period prior to the Termination Date, and shall include all
amounts of his Base Salary that are deferred at the election of the Executive
under the qualified and non-qualified employee benefit plans of the



--------------------------------------------------------------------------------

Company or any other agreement or arrangement. For avoidance of doubt, Base
Salary shall not include any Annual Bonus or portion thereof deferred under the
Company’s Bonus Deferral Program or payments or benefits under this Agreement.

1.3 Bonus Amount. For purposes of this Agreement, “Bonus Amount” shall mean the
average of the annual bonuses (excluding any Retention Bonus paid pursuant to
this Agreement or bonuses deferred under the Company’s Bonus Deferral Program or
under the special bonus program approved by the Board of Directors to repay on a
quarterly basis over a three year period the outstanding loan to purchase a
local primary residence) paid or payable during the three full fiscal years
ended prior to the Termination Date. Notwithstanding the foregoing sentence, any
bonus electively deferred by the Executive pursuant to a qualified or a
non-qualified plan shall be included in the Bonus Amount. For purposes of this
Agreement, Bonus Deferral Program shall be any deferral plan or program adopted
by the Company’s Board of Directors that provides for a non-elective deferral of
the Executive’s Annual Bonus.

1.4 Cause. The Company may terminate the Executive’s employment during the Term
of this Agreement for “Cause”. For purposes of this Agreement, “Cause” means
(i) an act or acts of personal dishonesty taken by the Executive and intended to
result in substantial personal enrichment of the Executive at the expense of the
Company; (ii) material violation of the Company’s Code of Conduct, and other
Company Codes of Conduct or policies and procedures that are applicable to the
Executive; or (iii) the conviction of the Executive of a felony involving moral
turpitude. The Company shall provide the Executive with 30 days written notice
of any determination of Cause and provide the Executive, for a period of 30 days
following such notice, with the opportunity to appear before the Board, with or
without legal representation, to present arguments and evidence on his behalf
and following such presentation to the Board, the Executive may only be
terminated for Cause if the Board by a vote of not less than 75% of the
independent directors (determined in accordance with the corporate governance
listing standards of the Nasdaq National Market and the applicable rules and
regulations of the Commission) determining that his actions did, in fact,
constitute for Cause.

1.5 Company. For purposes of this Agreement, “Company” shall mean Hologic, Inc.
and shall include its “Successors and Assigns” (as hereinafter defined).

1.6 Disability. For purposes of this Agreement, “Disability” shall mean a
physical or mental infirmity which impairs the Executive’s ability to
substantially perform his duties with the Company for a period of ninety
(90) consecutive days, and the Executive has not returned to his full time
employment prior to the Termination Date as stated in the “Notice of
Termination” (as hereinafter defined).

1.7 Good Reason. For purposes of this Agreement, “Good Reason” shall mean:

 

  (a) Material diminution in the Executive’s offices, titles and reporting
requirements, authority, duties or responsibilities as in effect at any time in
the ninety (90) days prior to Notice of Termination;

 

2



--------------------------------------------------------------------------------

  (b) Reduction in the Executive’s Base Salary or bonus opportunity, unless such
reduction is part of a company wide reduction in salary and bonus opportunities
for all similarly situated executives;

 

  (c) The Company requiring the Executive to be based at any office or location
more than fifty (50) miles from the Company’s headquarters as of the date
hereof;

 

  (d) Any purported termination by the Company of the Executive’s employment
other than for Cause; or

 

  (e) Any failure by the Company to comply with and satisfy Section 9 hereof.

1.8 Notice of Termination. For purposes of this Agreement, “Notice of
Termination” shall mean (i) a written notice from the Company of termination of
the Executive’s employment which indicates the specific termination provision in
this Agreement relied upon, if any, and which sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated; or (ii) a written
notice from the Executive to the Company of his resignation for Good Reason,
which indicates the specific provision in Section 1.7 herein.

1.9 Pro Rata Bonus. For purposes of this Agreement, “Pro Rata Bonus” shall mean
an amount equal to the Bonus Amount multiplied by a fraction the numerator of
which is the number of months worked in the fiscal year through the Termination
Date and the denominator of which is 12. Any partial months shall be rounded to
the nearest whole number using normal mathematical convention.

1.10 Termination Date. For purposes of this Agreement, “Termination Date” shall
mean in the case of the Executive’s death, his date of death, in the case of
Good Reason, the last day of his employment, and in all other cases, the date
specified in the Notice of Termination; provided, however, that if the
Executive’s employment is terminated by the Company for Cause or due to
Disability or by the Executive for Good Reason, the date specified in the Notice
of Termination shall be at least 30 days from the date the Notice of Termination
is given to the Executive, provided that in the case of Disability the Executive
shall not have returned to the full-time performance of his duties during such
period of at least 30 days.

2. Retention Bonus. Provided that the Executive has remained continuously
employed by the Company as its Chief Executive Officer or, if applicable, of its
successor or assignee from the Effective Date to the Retention Date hereof, then
the Company shall pay the Executive by check or by federal funds wire transfer,
within fifteen (15) days of the Retention Date, a cash bonus in the amount of
$1.5 million dollars (a “Retention Bonus”). In no event will the Retention Bonus
be paid to Executive, if he ceases to serve as either the Company’s or, if
applicable, its successor’s or assignee’s Chief Executive Officer until the
Retention Date for any reason, including, without limitation, the Executive’s
death, disability, resignation or termination of his employment by the Company
for any reason.

 

3



--------------------------------------------------------------------------------

3. Restricted Stock Units. Upon execution of this Agreement, the Company shall
issue the Executive One Million Five Hundred Thousand Dollars ($1,500,000) in
Restricted Stock Units (based on the “fair market value” of the Common Stock as
of the date hereof; fair market value shall mean the last reported sales price
for such Common Stock on the Nasdaq National Market (on that date) or the
closing bid, if no sales were reported as quoted on such exchange or system as
reported in The Wall Street Journal or such other source as the Board deems
reliable). The Restricted Stock Units shall be subject to the terms and
conditions more fully described in the governing Restricted Stock Unit
Agreement.

4. Change of Control Agreement. The Executive and Company agree that the Change
of Control Agreement entered into between the parties is hereby amended to
provide that the payment of any Retention Bonus, issuance of Restricted Stock
Units and for severance provided under this Agreement shall not be taken into
consideration when determining and/or calculating the Executive’s Annual Base
Salary, Annual Bonus, Average Annual Bonus, Change of Control Payments or
Special Bonus thereunder (as such terms are defined or used in the Change of
Control Agreement).

5. Intellectual Property Rights and Non-Competition Agreement. In consideration
for the substantial benefits being provided hereunder, the Executive agrees to
execute the Company’s Employee Intellectual Property Rights and Non-Competition
Agreement attached hereto as Exhibit A, which is hereby incorporated into this
Agreement.

6. Termination of Employment.

6.1 If, during the term of this Agreement, the Executive’s employment with the
Company is terminated, then the Executive shall be entitled to the following
compensation and benefits:

 

  (a) If the Executive’s employment with the Company shall be terminated (1) by
the Company for Cause or Disability, (2) by reason of the Executive’s death, or
(3) by the Executive other than for Good Reason, the Company shall pay to the
Executive the Accrued Compensation only.

 

  (b) If the Executive’s employment with the Company shall be terminated by
Company without Cause or by the Executive for Good Reason (as defined in
Section 1.7), then the Executive shall be entitled to each and all of the
following:

 

  (i) The Company shall pay the Executive all Accrued Compensation;

 

  (ii) The Company shall pay the Executive a Pro Rata Bonus;

 

  (iii)

The Company shall continue to pay the Executive his Base Salary and an amount
equal to Bonus Amount divided by the number of payroll periods during the one
year severance period for the period of one (1) year from the

 

4



--------------------------------------------------------------------------------

Termination Date in accordance with its normal payroll practices and subject to
applicable tax withholding; provided, however, that if the Company determines
that such payments would constitute deferred compensation within the meaning of
Section 409A of the Code, then the Executive agrees to the modifications with
respect to timing of such payments in accordance with Section 15 hereof; and

 

  (iv) Continue to provide the Executive with medical and dental benefits on the
same terms and conditions provided to other executives of the Company for a
period of one (1) year from the Termination Date; and

 

  (c) The Amounts provided for in Sections 6.1(a) and 6.1(b)(i) shall be paid in
a single lump sum cash payment within five (5) business days after the
Executive’s Termination Date (or earlier, if required by applicable law).

6.2 Mitigation. The Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Executive in any subsequent employment.

6.3 Other Severance Benefits. The severance pay and benefits provided for in
Section 6.1(b) shall be in lieu of any other severance or termination pay to
which the Executive may be entitled under any Company severance or termination
plan, program, practice or arrangement. The Executive’s entitlement to any other
compensation or benefits shall be determined in accordance with the Company’s
employee benefit plans and other applicable programs, policies and practices
then in effect.

7. Divestiture or Sale of Division. Notwithstanding any other provision of this
Agreement to the contrary, the termination of the Executive’s employment with
the Company in connection with the sale, divestiture or other disposition of a
Subsidiary or “Division” (as hereinafter defined) (or part thereof) shall not be
deemed to be a termination of employment of the Executive for purposes of this
Agreement provided, in the event such sale, divestiture or other disposition of
a Subsidiary or Division, the Company obtains an agreement from such purchaser
or acquiror as contemplated in Section 9.3. The Executive shall not be entitled
to benefits from the Company under this Agreement as a result of such sale,
divestiture, or other disposition, except in the event of a subsequent
termination of employment entitling Executive to a payment hereunder. “Division”
shall mean a business unit or other substantial business operation within the
Company that is operated as a separate profit center, but that is not maintained
by the Company as a separate legal entity.

 

5



--------------------------------------------------------------------------------

8. Excise Tax Payments.

8.1 Notwithstanding anything contained in this Agreement to the contrary, to the
extent that the payments and benefits provided under this Agreement and benefits
provided to, or for the benefit of, the Executive under any other Company plan
or agreement (such payments or benefits are collectively referred to as the
“Payments”) would be subject to the excise tax (the “Excise Tax”) imposed under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
Payments shall be reduced (but not below zero) if and to the extent necessary so
that no Payment to be made or benefit to be provided to the Executive shall be
subject to the Excise Tax (such reduced amount is hereinafter referred to as the
“Limited Payment Amount”). Unless the Executive shall have given prior written
notice specifying a different order to the Company to effectuate the Limited
Payment Amount, the Company shall reduce or eliminate the Payments, by first
reducing or eliminating those payments or benefits which are not payable in cash
and then by reducing or eliminating cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the “Determination” (as hereinafter defined). Any notice given by the
Executive pursuant to the preceding sentence shall take precedence over the
provisions of any other plan, arrangement or agreement governing the Executive’s
rights and entitlements to any benefits or compensation.

8.2 An initial determination as to whether the Payments shall be reduced to the
Limited Payment Amount pursuant to the Plan and the amount of such Limited
Payment Amount shall be made by an accounting firm at the Company’s expense
selected by the Company which is designated as one of the six largest accounting
firms in the United States (the “Accounting Firm”). The Accounting Firm shall
provide its determination (the “Determination”), together with detailed
supporting calculations and documentation, to the Company and the Executive
within five (5) days of the Termination Date, if applicable, or such other time
as requested by the Company or by the Executive (provided the Executive
reasonably believes that any of the Payments may be subject to the Excise Tax),
and if the Accounting Firm determines that no Excise Tax is payable by the
Executive with respect to a Payment or Payments, it shall furnish the Executive
with an opinion, at the Company’s expense, reasonably acceptable to the
Executive that no Excise Tax will be imposed with respect to any such Payment or
Payments. Within ten (10) days of the delivery of the Determination to the
Executive, the Executive shall have the right to dispute the Determination (the
“Dispute”). If there is no Dispute, the Determination shall be binding, final
and conclusive upon the Company and the Executive subject to the application of
Section 8.3 below.

8.3 As a result of the uncertainty in the application of Sections 4999 and 28OG
of the Code, it is possible that the Payments to be made to, or provided for the
benefit of, the Executive either have been made or will not be made by the
Company which, in either case, will be inconsistent with the limitations
provided in Section 8.1 (hereinafter referred to as an “Excess Payment” or
“Underpayment”, respectively). If it is established pursuant to a final
determination of a court, or an Internal Revenue Service (the “IRS”) proceeding
which has been finally and conclusively resolved, that an Excess Payment has
been made, such Excess Payment shall be deemed for all purposes to be a loan to
the Executive made on the date the Executive received the Excess Payment and the
Executive shall repay the Excess Payment to the Company, on demand (but not less
than thirty (30) days after written notice is received by the Executive),
together with interest on the Excess Payment at the “Applicable Federal Rate”
(as defined in

 

6



--------------------------------------------------------------------------------

Section 1274(d) of the Code) from the date of the Executive’s receipt of such
Excess Payment until the date of such repayment. In the event that it is
determined by (i) the Accounting Firm, the Company (which shall include the
position taken by the Company, or together with its consolidated group, on its
federal income tax return) or the IRS, (ii) pursuant to a determination by a
court, or (iii) upon the resolution to the Executive’s satisfaction of the
Dispute, that an Underpayment has occurred, the Company shall pay an amount
equal to the Underpayment to the Executive within thirty (30) days of such
determination or resolution, together with interest on such amount at the
Applicable Federal Rate from the date such amount would have been paid to the
Executive until the date of payment.

8.4 Notwithstanding anything contained in this Agreement to the contrary, in the
event that, according to the Determination, an Excise Tax will be imposed on any
Payment or Payments, the Company shall pay to the applicable government taxing
authorities, as Excise Tax withholding, the amount of the Excise Tax that the
Company has actually withheld from the Payment or Payments.

9. Successors: Binding Agreement.

9.1 This Agreement shall be binding upon and shall inure to the benefit of the
Company, and its Successors and Assigns, and the Company shall require any
Successors and Assigns to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place.

9.2 Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal representative.

9.3 In the event that a Subsidiary or Division (or part thereof) is sold,
divested, or otherwise disposed of by the Company subsequent to or in connection
with a Change in Control and the Executive is offered employment by the
purchaser or acquiror thereof, the Company shall require such purchaser or
acquiror to assume, and agree to perform, the Company’s obligations under this
Agreement, in the same manner, and to the same extent, that the Company would be
required to perform if no such acquisition or purchase had taken place.

10. Arbitration. Any dispute, controversy or claim arising out of or relating to
this Agreement, or the breach, termination or invalidity hereof, (collectively,
a “Claim”) shall be settled by arbitration pursuant to the rules of the American
Arbitration Association. Any such arbitration shall be conducted by one
arbitrator, with experience in the matters covered by this Agreement, mutually
acceptable to the parties. If the parties are unable to agree on the arbitrator
within thirty (30) days of one party giving the other party written notice of
intent to arbitrate a Claim, the American Arbitration Association shall appoint
an arbitrator with such qualifications to conduct such arbitration. The decision
of the arbitrator in any such arbitration shall be conclusive and binding on the
parties. Any such arbitration shall be conducted in Boston, Massachusetts,
unless the Executive consents to a different location.

 

7



--------------------------------------------------------------------------------

11. Injunctive Relief. If the Executive commits a breach or is about to commit a
breach, of any of the provisions of this Agreement, the Company shall have the
right to have the provisions of this Agreement specifically enforced by any
court having equity jurisdiction without being required to post bond or other
security and without having to prove the inadequacy of the available remedies at
law, it being acknowledged and agreed that any such breach or threatened breach
will cause irreparable injury to the Company and that money damages will not
provide an adequate remedy to the Company. In addition, the Company may take all
such other actions and remedies available to it under law or in equity and shall
be entitled to such damages as it can show they have sustained by reason of such
breach.

12. Tax Treatment; Tax Withholding. The Company and the Executive hereby
acknowledge and agree that any Retention Bonus payable hereunder and issuance of
Company common stock pursuant to the Restricted Stock Unit Agreement shall be
treated and reported by the Company and the Executive as additional compensation
for services rendered and as ordinary income. The Executive also acknowledges
and agrees that the Company may withhold from any Retention Bonus, issuance of
Company’s common stock pursuant to the Restricted Stock Unit Agreement or
severance payment such amounts as may be required to satisfy all federal, state
and local withholding and employment tax obligations.

13. General Provisions.

13.1 No Special Employment Rights. No provision of this Agreement shall grant or
confer upon, or shall be construed to grant or confer upon, the Executive any
right with respect to the continuation of his employment by the Company or to
otherwise affect in any respect the terms and conditions of such employment
except to the extent expressly provided hereunder.

13.2 Notices. Any and all notices or other communications required or permitted
to be given in connection with this Agreement shall be in writing (or in the
form of a facsimile or electronic transmission) addressed as provided below and
shall be (i) delivered by hand, (ii) transmitted by facsimile or electronic mail
with receipt confirmed, (iii) delivered by overnight courier service with
confirmed receipt or (iv) mailed by first class U.S. mail, postage prepaid and
registered or certified, return receipt requested:

If to the Company to:

Hologic, Inc.

35 Crosby Drive

Bedford, MA 07130

Attn: David Brady, Senior Vice President

Facsimile Number: (781) 280-0674

E-Mail Address: dbrady@hologic.com

 

8



--------------------------------------------------------------------------------

with a copy to:

James L. Hauser, Esq.

Brown Rudnick Berlack Israels LLP

One Financial Center

Boston, MA 02111

Facsimile Number: (617) 856-8201

E-Mail Address: jhauser@brownrudnick.com

If to the Executive, to:

John W. Cumming

42 Meachen Road

Sudbury, MA 01776

978/440-7041

and in any case at such other address as the addressee shall have specified by
written notice. Any notice or other communication given in accordance with this
Section 13.2 shall be deemed delivered and effective upon receipt, except those
notices and other communications sent by mail, which shall be deemed delivered
and effective three (3) business days following deposit with the United States
Postal Service. All periods of notice shall be measured from the date of
delivery thereof.

13.3 Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between the parties hereto with regard to the subject matter hereof,
superseding all prior understandings and agreements, whether written or oral,
provided, however, that any Change of Control Agreement, Employee Intellectual
Property Rights and Non-Competition Agreement, option agreement or other
employment agreement by and between the Company and Executive shall remain in
full force and effect, except as specifically provided herein. This Agreement
may not be amended or revised except by a writing signed by both the Company and
the Executive.

14. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company (except for any
severance or termination policies, plans, programs or practices) and for which
the Executive may qualify, nor shall anything herein limit or reduce such rights
as the Executive may have under any other agreements with the Company (except
for any severance or termination agreement). Amounts which are vested benefits
or which the Executive is otherwise entitled to receive under any plan or
program of the Company shall be payable in accordance with such plan or program,
except as explicitly modified by this Agreement.

15. 409A Compliance. Notwithstanding any other provision herein to the contrary,
the Company shall make the payments required hereunder in compliance with the
requirements of Section 409A of the Code and any interpretative guidance issued
thereunder. The Company may, in its sole and absolute discretion, delay payments
hereunder or make such other

 

9



--------------------------------------------------------------------------------

modifications with respect to the timing of payments as it deems necessary to
comply with Section 409A of the Code.

16. Release. The Executive agrees that, with the exception of the Accrued
Compensation due to him in accordance with the terms hereunder, that the payment
of any severance under Sections 6.1(b)(ii), (iii) and (iv) is subject to and
conditioned upon the execution and delivery by the Executive to the Company of a
Settlement and Release Agreement (the “Release Agreement”) in favor of the
Company, its affiliates and their respective officers, directors, employees and
agents in respect to the Executive’s employment with the Company and the
termination thereof in a form suitable to the Company and the expiration of any
revocation period provided for under the Release Agreement.

17. Other Change in Control Agreement. Notwithstanding anything herein to the
contrary, if the Executive is a party to a Change of Control Agreement with the
Company and such agreement results in the payment of benefits to the Executive
as the result of a change in control, then the Executive shall receive no
compensation hereunder other than the Retention Payment and Restricted Stock
Units, subject to the terms and conditions herein.

17.1 Effect of Headings. The titles of section headings herein contained have
been provided solely for convenience of reference and in no way define, limit or
describe the scope or substance of any provision of this Agreement.

17.2 Severability. The provisions of this Agreement are severable, and the
invalidity of any provision shall not affect the validity of any other
provision. In the event that any court of competent jurisdiction shall determine
that any provision of this Agreement or the application thereof is unenforceable
because of the duration or scope thereof, the parties hereto agree that said
court in making such determination shall have the power to reduce the duration
and scope of such provision to the extent necessary to make it enforceable, and
that the Agreement in its reduced form shall be valid and enforceable to the
full extent permitted by law.

17.3 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Massachusetts.

[Signature Page to Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as a
binding contract as of the day and year first above written.

 

Hologic, Inc. By:  

/s/ David J. Brady

 

Executive

/s/ John W. Cumming

John W. Cumming

 

11



--------------------------------------------------------------------------------

Exhibit A

HOLOGIC, INC.

EMPLOYEE INTELLECTUAL PROPERTY RIGHTS

AND NON-COMPETITION AGREEMENT

In order to induce Hologic, Inc., a Delaware corporation (the “Company”), to
employ me initially or to continue my employment, as the case may be, and in
consideration of its doing so, I hereby agree as follows:

 

1. Definitions.

When used in this Agreement, the terms specified below have the meanings
indicated. Terms defined elsewhere in this Agreement have the meanings specified
there.

“Company” means the Company and, any other business entity that is either
controlled by, controls, or under common control with the Company.

“Confidential Information” means Information, whether it is or is not recorded
or embodied in or on Material, that is not a Trade Secret but that is identified
to me as being confidential to the Company.

“Information” means all information concerning technical, administrative,
financial, manufacturing, or marketing activities, including, without
limitation, design, manufacturing, and procurement specifications; engineering
and manufacturing data; manufacturing processes, techniques, and know-how;
formulas; information-processing processes or programs; techniques, and
know-how; research and development plans; trade secrets; marketing plans and
strategies; customer names, employee names and responsibilities, cost and
financial data, and other data.

“Invention” means any discovery, invention, improvement, process, formula, or
technique, whether patentable or not.

“Material” means any physical embodiment of Information, regardless of whether I
or someone else created it, including, without limitation, drawings,
specifications, recording media for machine information-processing systems (such
as disks, ROMs, and tapes that contain Information), documentation of all types,
contracts, reports, manuals, lists, quotations, proposals, correspondence,
notebooks, and samples.

“Trade Secret” means any Information, whether it is or is not recorded or
embodied on or in a Material, that is not readily available from either the
Company or another source without restrictions on its use and disclosure and
whose use by Company gives it an opportunity to obtain an advantage over its
then-current or potential competitors that do not use it.

 

12



--------------------------------------------------------------------------------

“Proprietary Invention” means any Invention I made, conceived, or reduced to
practice, either alone or with others, (a) either in the course of performing
work for Company or at Company’s expense, or (b) that results from tasks
assigned to me by Company, or (c) whose creation ordinarily would be associated
with my then current responsibilities as an employee of the Company. If I am
identified as an inventor in any application for any United States or foreign
patent where the Invention (i) is claimed to have been made, conceived, or
reduced to practice during the first year after termination of my employment by
the Company and (ii) would have been a Proprietary Invention if it occurred
before the termination of my employment, then that Invention shall be rebuttably
presumed to be a Proprietary Invention.

“Trade Secret Material” means Material that contains Trade Secrets.

 

2. Acknowledgment of Relationship of Trust.

I realize that my employment by the Company involved a relationship of
confidence and trust between me and the Company with respect to its intellectual
property rights, which include patents, trade secrets, copyrights, and
trademarks, and that, as part of my employment, I am expected to contribute to
the Company by creating and protecting those rights. I understand that the
Company’s competitive position depends on its ability to develop, utilize, and
keep control over those intellectual property rights, and I will develop and
protect those rights as provided below, or as otherwise reasonably requested in
writing.

 

3. Non-disclosure of Trade Secrets and Confidential Information.

(a) At all times, both during my employment by the Company and afterward, I will
keep in confidence, and will not disclose, any Trade Secrets to anyone, and will
not transfer any Trade Secret Material to anyone, including employees of
Company, except as authorized by the Company. I will use any Trade Secrets and
Trade Secret Material to which I have access only in the course of my work for
the Company and for its benefit and will not appropriate it for the benefit of
myself or any other person. During my employment by Company I will comply with
its then-current procedures for the protection of Trade Secrets and Trade Secret
Material. In the event of any inconsistency between those procedures and the
requirements of this Agreement, the more stringent procedures or requirements
will apply.

(b) At all times, both during my employment by the Company and afterward, I will
keep in confidence and will not disclose or transfer any Confidential
Information to any person other than an employee of Company, except as
authorized by the Company, and I will not appropriate confidential information
for the benefit of myself or any other person.

 

4. Return of Trade Secret Material and Material Containing Confidential
Information.

I will not remove from Company’s premises, or make any copies of, Trade Secret
Material or Material containing Confidential Information, except for use in
Company’s

 

13



--------------------------------------------------------------------------------

business. I will return to the Company all such Materials, including all copies
of it, in my possession or under my control, (I) at any time upon the request of
the Company, and (ii) without such a request at the termination of my employment
by the Company. Upon the Company’s request, I will furnish a written statement
that I returned all such Materials.

 

5. Prior Inventions.

As a matter of record, and in order to avoid disputes over the application of
paragraph 7 below, I attach to this Agreement, as Exhibit A, a complete list of
all Inventions I made, conceived, or first reduced to practice, alone or jointly
with others, prior to my employment by Employer, that are not described in a
publication or patent application in existence on the Effective Date of this
Agreement, and that I want to exclude from the effect of this Agreement. If no
such list is attached to this Agreement, I represent that I will have no such
Inventions as of the Effective Date.

 

6. Disclosure of Inventions.

I will disclose to the Company promptly (a) any Proprietary Inventions and
(b) any Inventions of which I am aware that are made, conceived, or first
reduced to practice by others performing services for Employer.

 

7. Assignment of Proprietary Inventions.

All Proprietary Inventions shall be the exclusive property of the Company, and
the Company shall be the owner of any patents and other rights related to
Proprietary Inventions. Accordingly, I hereby assign and convey to the Company
all of my right, title, and interest in and to any Proprietary Inventions.

 

8. Cooperation and Further Assurances.

I will help the Company, at its expense, obtain and enforce patents on
Proprietary Inventions in any countries it selects, and I will execute any
related documents, including, without limitation, application papers for letters
patent, assignments, affidavits and oaths of facts within my knowledge, and
assignments of my right, title, and interest in and to Proprietary Inventions
and related patents to the Company or its designee. I will do any other things
the Company requests to convey to, or vest in, the Company the rights, titles,
benefits, and privileges intended to be conveyed. My obligation under this
paragraph shall continue after the termination of my employment, subject to the
Company’s compensating me at a reasonable rate for time actually spent by me at
Employer’s request on such help after termination of employment.

 

9. Prior Agreements.

I attach to this Agreement, as Exhibit B, a complete list of prior agreements
with any other person related to intellectual property rights or which restricts
in any way my employment by the Company. I represent that my performance of all
the terms of this Agreement and as an employee of the Company will not breach
any other agreement,

 

14



--------------------------------------------------------------------------------

including any employment, confidentiality, non-competition, or other agreement,.
I will not enter into any agreement either written or oral in conflict with this
Agreement.

 

10. Works in Authorship.

(a) I acknowledge that all works of authorship (including, without limitation,
works of authorship that contain software program code) I produce during and
within the scope of, my employment by the Company, whether they are or are not
created on the Company’s premises or during hours in which I am supposed to be
rendering services to the Company, are works made for hire and are the property
of the Company, and that copyrights in those works of authorship are the
property of the Company. If for any reason it appears that the Company is not
the author of any such work of authorship for copyright purposes, I hereby
expressly assign all of my rights in and to that work to the Company and agree
to sign any instrument of specific assignment requested.

(b) I will use reasonable efforts to avoid including in any work of authorship I
produce within the scope of my employment any material that then is created by,
or on behalf of, any person other than the Company. I will inform the Company of
any material created by or on behalf of any other person that I recommend be
included in a work of authorship.

 

11. Information or Material of Others.

I will not disclose to Company, or use in Company’s business, or Information or
Material relating to the business of any other person and intended by that
person not to be disclosed to Company.

 

12. Full Time and Best Efforts.

I will devote my full time during the time I am expected to work, and my best
efforts, to Company’s business to the exclusion of all other business
activities. In addition, while I am employed by the Company, I will not,
directly or indirectly, either by myself or in conjunction with others, be
engaged or interested in, or affiliated with, or organize or help to organize,
or aid or assist in any manner any business similar to or competitive with
Company, except that mere ownership of no more than one percent (1%) of the
capital stock of a corporation whose stock is registered under Section 12 or
Section 13 of the Securities Exchange Act of 1934 is not so barred. I agree to
fully comply with all published Company policies and procedures as they may be
amended from time to time, and to always conduct myself in accord with the
highest ethical, moral, and legal standards.

 

13. Non-competition.

During the course of my employment and for two (2) years after termination
thereof for any reason, I will not, directly or indirectly, either by myself or
in conjunction with others, be engaged or interested in, or affiliated with or
organize or help to organize, or aid or assist in any manner, any business
competitive with the products and services then

 

15



--------------------------------------------------------------------------------

offered or planned to be offered by the Company, in the United States or
elsewhere, except that I understand that mere ownership of no more than two
percent (2%) of the total outstanding stock of a publicly held corporation is
not so barred. During this same period, I shall not on behalf of any party or
person other than the Company, solicit or induce (or assist or provide
information in connection therewith) any (i) then-customer or prospective
customer of the Company for any product or service competitive with any product
or service then offered or planned to be offered by the Company, or
(ii) then-current employee to leave the employ of the Company. I recognize that
the foregoing limitations are reasonably required for the adequate protection of
the Company’s business and do not preclude me from pursuing my livelihood.
However, if any such foregoing limitation is found by a court to be
unenforceable for any reason, said limitation shall be interpreted to extend
only to the maximum extent enforceable. I agree to inform any new employer or
associate of this Agreement and to provide it with a copy.

Both the employee and Hologic agree that they will discuss at the point of
separation, a reasonable alternative to the non-competition portion of this
agreement. The intent here would be 1.) not to prevent the employee from seeking
gainful employment and 2.) To protect the company’s proprietary and confidential
information as it pertains to that for which the employee was aware of or was
directly involved in. Upon agreement at that time by both parties, the
Non-Competition section of this agreement would be so waived.

 

14. Enforcement.

I acknowledge that my employment by Company imposes on me a duty to act solely
for the benefit of Company. In addition to any other remedies Company has
available to it, Company is entitled, at its election, to recover from me
(a) the value of anything belonging to Company I use, or transfer, in breach of
that duty, and (b) any benefit I receive as a result of violating that duty of
loyalty, or the value of that benefit or its proceeds, and Company also shall be
entitled to recover from me the amount of damages it suffered as a result.

 

15. Successors and Assigns.

This Agreement shall be binding upon me and my heirs, executors, assigns, and
administrators and shall inure to the benefit of Company and its successors and
assigns.

 

16. Miscellaneous.

This Agreement contains the entire and only agreement between me and Company
with respect to the subject matter hereof, and no modification shall be binding
on me or Company unless in writing and signed by me and an officer of the
Company. My obligations under this Agreement shall survive termination of my
employment for any reason, and regardless of whether said termination is or is
alleged to be a breach of this or any other Agreement I may have with the
Company. This Agreement shall be governed by, subject to, and construed
according to the laws of the Commonwealth of Massachusetts. This Agreement is
executed under seal.

 

16



--------------------------------------------------------------------------------

17. Effective Date.

This Agreement shall be effective as of the date set forth below.

 

    John W. Cumming /s/ David J. Brady     /s/ John W. Cumming    

    (Signature)

    David J. Brady     John W. Cumming

    (Witness)

   

    (Printed Name)

    May 3, 2006     May 3, 2006

    (Effective Date)

   

 

17